66 F.3d 336
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.UNITED STATES of America, Plaintiff-Appellee,v.Victor MANZO-FIGUEROA, Defendant-Appellant.
No. 94-10575.
United States Court of Appeals, Ninth Circuit.
Submitted Sept. 11, 1995.*Decided Sept. 14, 1995.

1
Before:  BEEZER and THOMPSON, Circuit Judges and QUACKENBUSH, District Judge.**

ORDER

2
Victor M. Manzo-Figueroa appeals his conviction of illegal reentry after deportation subsequent to a conviction for commission of an aggravated felony in violation of 8 U.S.C. Sec. 1326(b)(2).  He argues that because he was not provided with due process at his deportation hearing the district court erred in failing to suppress evidence of the hearing.  In this circuit, a defendant who is seeking to exclude evidence of a deportation order must demonstrate both a deprivation of due process and prejudice.  United States v. Proa-Tovar, 975 F.2d 592 (9th Cir.1992) (en banc).  Manzo-Figueroa does not contend that he was prejudiced by the denial of due process and instead urges us to ignore circuit precedent and conclude that a showing of prejudice is not required.  Because we may not do so, see Nichols v. McCormick, 929 F.2d 507, 510 n. 5 (9th Cir.1991), we affirm.


3
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.  Fed.R.App.P. 34(a);  Ninth Circuit Rule 34-4


**
 The Honorable Justin L. Quackenbush, Senior United States District Judge for the Eastern District of Washington, sitting by designation